DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 13-14 directed to non-elected groups/species with traverse.  Accordingly, claims 13-14 have been cancelled.
Authorization for this examiner’s amendment was given in a telephone interview with Greg (Cheng-Kang) HSU on 1/26/2022.
Claims 5-8 are directed to allowable species with allowable generic claim 1. Pursuant to the procedures set forth in MPEP § 821.04(B), claims, directed to another species based on the allowed generic claim 1, previously withdrawn from consideration as a result of a restriction requirement, claims 5-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-12 & 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….a plurality of micro semiconductor devices disposed on and electrically isolated from the carrier substrate without wiring and a fixing structure disposed between the carrier substrate without wiring and the micro semiconductor devices, the fixing structure comprising: a plurality of conductive layers disposed on lower surfaces of the micro semiconductor devices, each of the conductive layers being apart from the carrier substrate without wiring, wherein an air gap exists between the conductive layers and the carrier substrate without wiring; and a plurality of non-conductive supporting layers connected to the conductive layers and the carrier substrate without wiring, wherein a material of each of the conductive layers is different from a material of each of the non-conductive supporting layers” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	Ting fails to disclose, “a plurality of micro semiconductor devices disposed on and electrically isolated from the carrier substrate without wiring” and “a plurality of non-conductive supporting layers” and therefore fails to disclose above limitation as a whole. Applicant’s related argument filed 
With respect to claim 15, the prior art made of record does not disclose or suggest either alone or in combination “….an epitaxial structure disposed on and electrically isolated from the carrier substrate without wiring; and a fixing structure disposed between the carrier substrate without wiring and the epitaxial structure, the fixing structure comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/585,794Docket No.: 0941-4105PUS1Reply dated December 22, 2021Page 6 of 12Reply to Office Action of October 29, 2021a plurality of conductive layers disposed on a lower surface of the epitaxial structure, each of the conductive layers being apart from the carrier substrate without wiring , wherein an air gap exists between the conductive layers and the carrier substrate without wiring ; and a plurality of non-conductive supporting layers connected to the conductive layers and the carrier substrate without wiring, wherein a material of each of the conductive layers is different from a material of each of the non-conductive supporting layers” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Ting fails to disclose, “an epitaxial structure disposed on and electrically isolated from the carrier substrate without wiring” and “a plurality of non-conductive supporting layers” and therefore fails to disclose above limitation as a whole. Applicant’s related argument filed 12/22/2021 is persuasive. Other cited arts alone or in combination also fail to disclose above limitation in the claimed context.
Claims 2-12 are allowed being dependent on claim 1.
Amendment overcomes 112(b) rejection as set forth in previous office action. Accordingly, ascoaietd 112(b) rejections of claims 1-4, 9-12 & 15 are hereby withdrawn.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHED AHMED/Primary Examiner, Art Unit 2813